Citation Nr: 0628836	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-00 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in
Mountain Home, Tennessee


THE ISSUE

Entitlement to eligibility for enrollment in the VA 
healthcare system.  


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from August 1945 to March 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 determination of the VA 
Medical Center in Mountain Home, Tennessee that denied an 
application for enrollment for VA healthcare benefits.  In 
August 2005, the Board remanded this appeal to schedule the 
veteran for a Travel Board hearing.  

In July 2006, the veteran testified at a Travel Board hearing 
at the RO.  A July 2006 motion to advance the case on the 
Board's docket was granted by the Board in August 2006.  


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability or any special eligibility attributes to qualify 
him for an improved priority group, based on his level of 
income, other than priority category group 8.

2.  His application for enrollment in VA's healthcare system 
was received in February 2004.


CONCLUSION OF LAW

The veteran does not meet the eligibility criteria for 
enrollment in VA's healthcare system.  38 U.S.C.A. §§ 1705, 
1710, 1721, 1722 (West 2002); 38 C.F.R. § 17.36(a) (2005); 
68 Fed. Reg. 2,670-73 (Jan. 17, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks eligibility for VA medical treatment and 
prescription drug coverage.  He filed an application for 
eligibility on February 24, 2004.  Currently, service 
connection is not in effect for any disability.  

Due to federal budget concerns, eligibility for VA healthcare 
services is limited.

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system.  38 U.S.C.A. § 1710; 
38 C.F.R. § 17.36(a).  A veteran may apply to be enrolled in 
the VA healthcare system at any time.  To be enrolled, a 
veteran must submit a VA Form 10-10EZ to a VA medical 
facility.  38 C.F.R. § 17.36(d)(1).  

However, upon receiving a completed VA Form 10-10EZ, the 
appropriate VA personnel will accept a veteran as an enrollee 
after determining if the veteran is in a priority category 
that is eligible for enrollment.  If a veteran is not found 
to be in a priority category that is eligible for enrollment, 
VA will notify the veteran that he or she is not eligible for 
enrollment.  38 C.F.R. § 17.36(d)(2).

VA's Secretary determines which categories of veterans are 
eligible to be enrolled.  See Cleland v. National College of 
Business, 435 U.S. 213, 221 (1978) (per curiam) (Congress has 
broad power to make decisions concerning how veterans 
benefits should be administered); Talon v. Brown, 999 F.2d 
514, 517 (1993) (budgetary considerations standing alone were 
a sufficient reason for Congress to exclude Filipino veterans 
from certain pension benefits); Disabled American Veterans v. 
United States Department of Veterans Affairs, 962 F.2d 136, 
143 (2d Cir. 1992) ("[S]teps to control the budget deficit, 
however modest in degree, nonetheless are legitimate, and 
perhaps necessary, objectives of the Congress and the 
President."); Giancaterino v. Brown, 7 Vet. App. 555, 561 
(1995); see also Oliver v. Ledbetter, 821 F.2d 1507, 1515 
(11th Cir. 1987) (Social Security Act provision was 
rationally related to legislative goal of distributing 
limited welfare funds to neediest families).  

There are 8 possible categories for which a veteran may 
qualify.  38 C.F.R. § 17.36(b); see also 38 U.S.C.A. § 1705.  
The order of priority of enrollment for VA healthcare 
benefits is as follows:

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service-
connected disabilities or unemployability.  

Category (2) is for veterans with a singular or combined 
rating of 30 percent or 40 percent based on one or more 
service-connected disabilities.  

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veteran with a 
singular or combined rating of 10 percent or 20 percent based 
on one or more service-connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 
38 U.S.C.A. § 1151; for veterans whose entitlement to 
disability compensation is suspended pursuant to 38 U.S.C.A. 
§ 1151, but only to the extent that such veterans' continuing 
eligibility for that care is provided for in the judgment or 
settlement described in 38 U.S.C.A. § 1151; for veterans 
whose entitlement to disability compensation is suspended 
because of the receipt of military retired pay; and for 
veterans receiving compensation at the 10 percent rating 
level due to multiple noncompensable service-connected 
disabilities that clearly interfere with normal 
employability.  

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent clinical official) at the VA facility 
where they were examined.  

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).  

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service-
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis. 

Category (7) is for veterans who agree to pay to the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income 
limits established by the U.S. Department of Housing and 
Urban Development for the fiscal year that ended on September 
30 of the previous calendar year.  See 42 U.S.C.A. 
§ 1437a(b)(2). 

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only if 
they agree to pay to the United States the applicable co-
payment determined under 38 U.S.C.A. § 1710(f) and 1710(g).

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran is placed in the highest priority category or 
categories for which the veteran qualifies.  A veteran is 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness is also placed in priority category 7 or priority 
category 8, as applicable, if the veteran has previously 
agreed to pay the applicable co-payment, for all matters not 
covered by priority category 6.  38 C.F.R. § 17.36(d)(3).

Most importantly in this case, as of January 17, 2003, the VA 
will not enroll in the VA health care system those veterans 
who fall in priority category 8 and who either were not in an 
enrolled status on January 17, 2003, or who requested 
disenrollment after that date.  38 U.S.C.A. §§ 1710, 1721; 
38 C.F.R. § 17.36(c)(2); 68 Fed. Reg. 2,670-73 (Jan. 17, 
2003).  The need to provide VA healthcare benefits to as many 
veterans as possible within the limitations of VA's 
healthcare budget is what drives the enrollment cut-off 
deadline.  See 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).  

In this case, the veteran first filed an application for VA 
health benefits on February 24, 2004, which is after the cut-
off deadline of January 17, 2003.  

The veteran does not specifically contend that he qualifies 
for any of the first seven categories under 38 C.F.R. 
§ 17.36(b).  Also, the record does not indicate that the 
veteran has any recognized service-connected disability at 
the present time.  Thus, he does not fit within priority 
groups 1, 2, 3, 4, or 6.

The Board has also considered the veteran's financial 
situation to see if he qualifies for priority category 5 
based on inability to defray the expenses of necessary care.  
Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in subsection (b).  See 38 U.S.C.A. §§ 
1503, 1522, 1722.  The veteran does not receive either of the 
first two types of benefits.

Regarding the third eligibility criterion for this priority 
category, the income threshold is updated annually and 
published in the Federal Register.  In this case, the veteran 
has supplied his income information his application, but 
there is no indication that this falls below the income 
threshold or is unable to defray expenses under 38 U.S.C.A. 
§ 1722(a).  Thus, he does not qualify for priority category 5 
status under 38 C.F.R. § 17.36(b)(5) or for category 7 status 
under 38 C.F.R. § 17.36(b)(7).

Based on the evidence of record, the highest priority group 
that the veteran is qualified for is priority category 8.  
The veteran has alleged that his income and assets should not 
place him in priority category 8.  However, there is no other 
priority group that for which the veteran is currently 
qualified.  The VA did not receive the necessary application 
for VA health care until after January 17, 2003.  Regulations 
at 38 C.F.R. § 17.36(c) prohibit enrollment of priority 
category 8 veterans whose applications are received after 
January 17, 2003.  Therefore, the veteran's claim must be 
denied.  Since the law and regulations prohibit the benefit 
the veteran is seeking, the Board must deny his claim as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (when the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.)

In sum, the veteran does not qualify for enrollment in VA's 
healthcare system.  

The Board is sympathetic to the veteran's contentions 
regarding his financial situation.  The Board notes that he 
may reapply if his financial situation changes.  

As a final matter, the Board has considered whether it has a 
duty to assist with further development of the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  
Under the circumstances presented in this case, however, it 
is not the factual evidence that is dispositive of the 
present appeal, but rather the application of the law and 
regulations to the undisputed facts.  In such cases, it has 
been held that the duty to assist is not applicable.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

ORDER

The claim for eligibility for enrollment in the VA health 
care system is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


